Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 17 February 1807
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                        
                            Dear Grand Papa
                            
                            
                                received 17 Feb. 1807
                            
                        
                        I suspect that it would be more reasonable to think that your owing me 3 letters proceeds from my having more
                            time than industry although a very little part of this winter has been spent by me in Idleness still however I think that
                            you must have a great deal more to do than I have. Mama has been unwell for several days but I hope she will soon recover
                            all the children are in good health as for the Bantam she laid one egg in the cold weather and eat it up I am very much
                            afraid she will do all the others so if she does she will be as worthless as the others but in spite of that I am very
                            fond of them and think them very handsome the old ones are quite tame but the new much to the contrary. I have not
                            finished the Grecian history but I shall very soon I have read in French the first volume of Plutarque de la Jeunesse
                            which contains almost entirely Grecian Lives I do not intend to read the lives of the modern great Men yet. I have
                            advanced but slowly in my arithmetic but the reason was that Mama wished me to be perfect in one rule before I went into
                            another. your grass looks very well but I am afraid your Wallflower is Dead. So Mama Sister Ann and the children send their
                            love to you. give mine to Mrs. S. H. Smith. Adieu my Dear Grandpapa believe me to be your most affectionate Grand Daughter. 
                        
                            E. W. Randolph.
                        
                    